Appeal from an award of disability compensation made by the State Industrial Board pursuant to the provision of the Workmen’s Compensation Law for ninety per cent permanent loss of use of the left arm. This case was before us at our November, 1938, term, at which time we reversed a decision of the State Industrial Board denying compensation and remitted the matter to the Board for an award in favor of the claimant. (See Matter of Daus v. Gunderman & Sons, Inc., 255 App. Div. 906.) The Board has now made new findings of fact and an award. The evidence sustains these findings. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenek, JJ.